DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to amendment

	Claim(s) 1,6,7,11,15, and 18 are amended.
Claim(s) 1-20 are pending.

Continued Examination Under 37 CFR 1.114
         A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/14/2020 has been entered.
Response to Arguments
Applicant’s arguments/remarks, (see pages 8-11), filed on 14, December 2020, with respect to the prior art rejection(s) of claim(s) l-20 under 35U.S.C. §103 have been considered but are moot in view of new ground(s) of rejection.

		Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-3, 6,8-12 and 15-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marzencki et al. (US 2012/0036198 A1), Vankov et al. (US 2009/0052333 A1), further in view of McCormack et al. (US 6,295,527 B1).

Regarding claim 1, Marzencki discloses a computer-implemented method comprising (Marzencki (Abstract), a method of self-organizing sensor nodes in a wireless sensor network (WSN); a method of localizing mobile nodes in a WSN; and a method of self-calibrating a WSN are disclosed):

	generating, based upon the network data, a plurality of vectors associated with the plurality of nodes (Marzencki, [0018] discloses the method proceeds with measuring received signal strength at each of the neighboring sensor nodes. Following the measuring operation, the method proceeds with determining a transmission coefficient for each pair of neighboring sensor nodes. Next, a translation vector is determined for each position between pairs of neighboring sensor nodes based on the corresponding transmission coefficients for the neighboring sensor nodes);
	determining similarities between the plurality of vectors (Marzencki, [0019], discloses receiving a localized position for a mobile node located between a pair of neighboring sensor nodes, and applying a corresponding translation vector to the localized position to determine a calibrated localization position for the mobile node; [0040] discloses an iterative neighbourhood detection (Similarity detection)  process been repeated until all PEGs 110 have completed their respective neighbourhood detection and the control station has received all corresponding neighbourhood 
clustering, based at least upon the similarities, the plurality of vectors into a plurality of clustered vectors (Marzencki, [0019], discloses receiving a localized position for a mobile node located between a pair of neighboring sensor nodes, and applying a corresponding translation vector to the localized position to determine a calibrated localization position for the mobile node; [0040] discloses an iterative neighbourhood detection (Similarity detection)  process been repeated until all PEGs 110 have completed their respective neighbourhood detection and the control station has received all corresponding neighbourhood detection data, from which the relative positions or locations of all PEGs 110 with respect to each other may be computed based at least in part on the overlapping (the plurality of vectors into a plurality of clustered vectors) relationships of neighbourhoods and the known locations of at least two PEGs, known as anchor nodes (e.g. anchor nodes 112 as shown in FIG. 1. in FIG. 
 Marzencki did not explicitly disclose defining a policy based at least upon the plurality of clustered vectors, the policy prohibiting communications between at least two nodes of the plurality of nodes in the network; presenting the policy to a user, via a user interface (Ul) including the plurality of clustered vectors, to enable collection of user feedback via input parameters, the input parameters including at least time granularity or clustering granularity in generating the plurality of clustered vectors; and reclustering the plurality of clustered vectors based on the user feedback.
Vankov discloses defining a policy based at least upon the plurality of clustered vectors, the policy (Criteria) prohibiting communications between at least two nodes of the plurality of nodes in the network (Vankov [0052], discloses the third criterion is used to identify violations to specified security policies. If communications are not permitted between a given source-destination pair (defining the policy prohibiting communications between at least two nodes), but a fault condition at a device that had been blocking this communication allows them to communicate, this is a violation of the security policy. Faults that prevent devices that are permitted to communicate from communicating are also included within this performance category, although these communication failures 
Marzencki and Vankov are analogous because these teachings are from the same field of endeavor with respect to monitoring network traffic through network nodes and classifying or grouping nodes with similar attributes or characteristics.
Therefore before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to incorporate the strategies by Vankov within the teachings of Marzencki, as doing such would result in a mere modification of Marzencki’s tracking technique to include policies for defining how nodes communicate within a network.
Marzencki and Vankov did not explicitly disclose presenting the policy to a user, via a user interface (Ul) including the plurality of clustered vectors, to enable collection of user feedback via input parameters, the input parameters including at least time granularity or clustering granularity in generating the plurality of clustered vectors; and reclustering the plurality of clustered vectors based on the user feedback.
McCormack discloses presenting the policy to a user, via a user interface (Ul) including the plurality of clustered vectors, to enable collection of user feedback via input parameters (McCormack Col. 3, line 64 – Col. 4, line 19 discloses a user obtaining 
the input parameters including at least time granularity or clustering granularity in generating the plurality of clustered vectors (McCormack Col. 3, line 64 – Col. 4, line 19 discloses a user obtaining and viewing a grouping criteria data from a database. The database includes a table of metadata that describes the grouping criteria data. Receiving user input (User feedback) that specifies for at least one of the user-defined fields (clustering granularity) of the grouping criteria data; Col. 10 lines 17-29 discloses a Filter Metadata table 360 used to persistently store classes of possible criteria (classes of policies) that devices must satisfy in order to be included in a group of devices. A view 310 of the Filter Metadata table 360 is displayed to the user through a filter dialog 210. A user can filter the grouping metadata criteria by selecting values (clustering granularity in generating the plurality of clustered vectors) stored in the table or modify the criteria by changing contents of the Filter Metadata Table 360); and 

Marzencki, Vankov and McCormack are analogous because these teachings are from the same field of endeavor with respect to grouping network nodes based on a policy
Therefore before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to incorporate the strategies by Anderson within the teachings of Marzencki, Paul and Coley as doing such would enable the 

Regarding claim 2, Marzencki, Vankov and McCormack disclose the computer-implemented method of claim 1, further comprising: summarizing, at each of the plurality of sensors, collected network data within a predefined time period into network flow and process summaries (Marzencki, [0060], discloses, at operation 348, the map of relative PEG positions with known PEG IDs in wireless sensor network 160, determined at operation 346, is correlated or combined with the map of absolute PEG positions 200 with unknown or unlinked PEG IDs determined from operation 310. Such combined relative and absolute PEG positions and known PEG IDs may thereafter be used to create a look-up table linking PEG IDs with their respective absolute PEG positions at operation 350. [0039] as shown in FIG. 2C, each of the PEGs 00-03, 10-13, 20-23, and 30-33 (e.g. PEG 11) may in turn be configured as a requesting PEG 11 to consecutively send or broadcast wireless signals at predetermined time intervals and at incrementally increasing transmission power levels (e.g. transmission power levels 205 and 206). In this case, the signals contain the PEG ID of requesting PEG 11 and the transmission power level being used. Each of the other PEGs (responding PEGs, e.g. responding PEGs 01, 10, 12, 21) that receive the broadcast signal from requesting PEG 11 may be configured to forward a signal confirming the fact of its receipt to a control station),
	wherein the plurality of vectors are generated based at least upon the network flow and process summaries at each of the plurality of sensors (Marzencki [0060], Next, 
	See rejection of claim 1 for motivation to combine.

Regarding claim 3, Marzencki, Vankov and McCormack disclose the computer-implemented method of claim 2, wherein the plurality of vectors are generated based at least upon side information, server load balancing (SLB), route tags, or previously generated clustered vectors in the network (Marzencki, [0018],  discloses that the WSN includes a plurality of sensor nodes connected to a master node and transmits wireless signals at a known power level between each pair of neighboring sensor nodes among the plurality of sensor nodes. Next, the method proceeds with measuring received signal strength at each of the neighboring sensor nodes. Following the measuring operation, the method proceeds with determining a transmission coefficient for each pair of neighboring sensor nodes (clustering nodes based on neighborhood). Next, a translation vector (vectors are generated based neighborhood clusters) is determined for each position between pairs of neighboring sensor nodes based on the corresponding transmission coefficients for the neighboring sensor nodes). 


Regarding claim 6, Marzencki, Vankov and McCormack disclose the computer-implemented method of claim 1, wherein the presenting of the policy via the UI includes enabling editing of a specific cluster vector of the plurality of clustered vectors, modifying or choosing input parameters to cluster the plurality of clustered vectors (McCormack Col. 3, line 64 – Col. 4, line 19 discloses a user obtaining and viewing a grouping criteria data from a database. The database includes a table of metadata that describes the grouping criteria data. Receiving user input (User feedback) that specifies for at least one of the user-defined fields of the grouping criteria data; Col. 10 lines 17-29 discloses a Filter Metadata table 360 used to persistently store classes of possible criteria (classes of policies) that devices must satisfy in order to be included in a group of devices. A view 310 of the Filter Metadata table 360 is displayed to the user through a filter dialog 210. A user can filter the grouping metadata criteria by selecting values stored in the table or modify the criteria by changing contents of the Filter Metadata Table 360);  and 
re-clustering the plurality of clustered vectors (McCormack Col. 10 lines 17-29 discloses a Filter Metadata table 360 used to persistently store classes of possible criteria (classes of policies) that devices must satisfy in order to be included in a group of devices. A view 310 of the Filter Metadata table 360 is displayed to the user through a filter dialog 210. A user can filter the grouping metadata criteria by selecting values stored in the table or modify the criteria by changing contents of the Filter Metadata Table 360. Col. 8, lines 28 – 38, discloses a group containing dynamic members 
The motivation to combine is similar to that of claim 1. 

Regarding claim 8, Marzencki, Vankov and McCormack disclose the computer-implemented method of claim 6, further comprising: presenting on the UI at least one of statistics of the plurality of nodes, a summary of node(s) in each of the plurality of clustered vectors, or a server port or a client port for each of the plurality of clustered vectors (McCormack Col. 3, line 64 – Col. 4, line 19 discloses a user obtaining and viewing a grouping criteria data from a database. The database includes a table of metadata that describes the grouping criteria data. Receiving user input (User feedback) that specifies for at least one of the user-defined fields of the grouping criteria data; Col. 10 lines 17-29 discloses a Filter Metadata table 360 used to persistently store classes of possible criteria (classes of policies) that devices must satisfy in order to be included in a group of devices. A view 310 of the Filter Metadata table 360 is displayed to the user through a filter dialog 210. A user can filter the grouping metadata criteria by 
See rejection of claim 6 for motivation to combine.

Regarding claim 9, Marzencki, Vankov and McCormack disclose the computer-implemented method of claim 6, further comprising: presenting, in response to one or more modifications to the input parameters, on the UI a summary of changes to the plurality of clustered vectors; wherein the user option further comprises approving the plurality of clustered vectors (McCormack Col. 3, line 64 – Col. 4, line 19 discloses a user obtaining and viewing a grouping criteria data from a database. The database includes a table of metadata that describes the grouping criteria data. Receiving user input (User feedback) that specifies for at least one of the user-defined fields of the grouping criteria data; Col. 10 lines 17-29 discloses a Filter Metadata table 360 used to persistently store classes of possible criteria (classes of policies) that devices must satisfy in order to be included in a group of devices. A view 310 of the Filter Metadata table 360 is displayed to the user through a filter dialog 210. A user can filter the grouping metadata criteria by selecting values stored in the table or modify the criteria by changing contents of the Filter Metadata Table 360).
See rejection of claim 6 for motivation to combine.

Regarding claim 10, Marzencki, Vankov and McCormack disclose the computer-implemented method of claim 6, wherein the user option further comprises generating or naming a new workspace, selecting nodes/sensors in clustering 
See rejection of claim 6 for motivation to combine.

Regarding claim 11, Marzencki discloses a system comprising (Marzencki [0030] Referring to FIG. 1, a schematic view of a wireless sensing system 100 according to an embodiment of the invention is shown. Wireless sensing system 100 may advantageously permit a user to centrally operate from a base station or control station 150 (master node) to remotely access and control data collected by a wireless 
 a processor (Marzencki [0126], discloses computer system (Processor) may comprise any suitable general computing system which may include localized and distributed and/or networked computer systems, or may also comprise any suitable application or task-dedicated or specific computing system, as may be known in the art for implementing wireless sensor networks and/or control and operation thereof);
a user interface (Ul) (Marzencki [0126], discloses computer system (Processor) may comprise any suitable general computing system which may include localized and distributed and/or networked computer systems (include a monitor or user UI), or may also comprise any suitable application or task-dedicated or specific computing system, as may be known in the art for implementing wireless sensor networks and/or control and operation thereof); and
a computer-readable medium storing instructions that, when executed by the processor, cause the system to perform operations comprising (Marzencki [0126], a computer storage product with a computer-readable medium having computer code thereon for performing various computer-implemented operations):
collecting network data using a plurality of sensors associated with a plurality of nodes of a network (Marzencki, [0031] discloses wireless sensor network 160 includes a plurality of spatially distributed wireless sensor nodes 110 (hereinafter generally referred to as "PEGs 110") and a sensor communication gateway 130. In a preferred embodiment of the present invention, the networking topology for implementing the wireless sensor network 160 may be a mesh network topology, in which PEGs 110 may 
generating, based upon the network data, a plurality of vectors associated with the plurality of nodes (Marzencki, [0018] discloses the method proceeds with measuring received signal strength at each of the neighboring sensor nodes. Following the measuring operation, the method proceeds with determining a transmission coefficient for each pair of neighboring sensor nodes. Next, a translation vector is determined for each position between pairs of neighboring sensor nodes based on the corresponding transmission coefficients for the neighboring sensor nodes);
determining similarities between the plurality of vectors (Marzencki, [0019], discloses receiving a localized position for a mobile node located between a pair of neighboring sensor nodes, and applying a corresponding translation vector to the localized position to determine a calibrated localization position for the mobile node; [0040] discloses an iterative neighbourhood detection (Similarity detection)  process been repeated until all PEGs 110 have completed their respective neighbourhood detection and the control station has received all corresponding neighbourhood detection data, from which the relative positions or locations of all PEGs 110 with respect to each other may be computed based at least in part on the overlapping relationships of neighbourhoods and the known locations of at least two PEGs, known as anchor nodes (e.g. anchor nodes 112 as shown in FIG. 1. in FIG. 2D, in which the corresponding neighbourhoods 207, 208, and 209 (clustering based similar location)of respective PEGs 11, 12 and 21 may be used to aid in computing the relative location of PEG 11 within a wireless sensor 
clustering, based at least upon the similarities, the plurality of vectors into a plurality of clustered vectors (Marzencki, [0019], discloses receiving a localized position for a mobile node located between a pair of neighboring sensor nodes, and applying a corresponding translation vector to the localized position to determine a calibrated localization position for the mobile node; [0040] discloses an iterative neighbourhood detection (Similarity detection)  process been repeated until all PEGs 110 have completed their respective neighbourhood detection and the control station has received all corresponding neighbourhood detection data, from which the relative positions or locations of all PEGs 110 with respect to each other may be computed based at least in part on the overlapping (the plurality of vectors into a plurality of clustered vectors) relationships of neighbourhoods and the known locations of at least two PEGs, known as anchor nodes (e.g. anchor nodes 112 as shown in FIG. 1. in FIG. 2D, in which the corresponding neighbourhoods 207, 208, and 209 (clustering based similar location)of respective PEGs 11, 12 and 21 may be used to aid in computing the relative location of PEG 11 within a wireless sensor network 160, for example. In particular, in such case, PEG 11 may be determined to be located directly adjacent to each of PEGs 12 and 21 in the relationship shown in FIG. 2D based on the common and unique PEG identifiers that were detected in the neighbourhoods 207, 208 and 209 corresponding to PEGs 11, 12 and 21 respectively);

Vankov discloses defining a policy based at least upon the plurality of clustered vectors, the policy prohibiting communications between at least two nodes of the plurality of nodes in the network (Vankov [0052], discloses the third criterion is used to identify violations to specified security policies. If communications are not permitted between a given source-destination pair (defining the policy prohibiting communications between at least two nodes), but a fault condition at a device that had been blocking this communication allows them to communicate, this is a violation of the security policy. Faults that prevent devices that are permitted to communicate from communicating are also included within this performance category, although these communication failures could be segregated from the aforementioned undesirable communication `successes`; [0079]  discloses one range (cluster of addresses) of interface-pair addresses (one source-destination pair) may be permitted to communicate, whereas another range of addresses (cluster of addresses) of the interface-pair (another source-destination pair) may be prohibited from communication. The enforcement of the prohibitive communication policy may be located at an edge router to a local network, all of the other nodes along the paths being unaware of the policy).

Therefore before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to incorporate the strategies by Vankov within the teachings of Marzencki, as doing such would result in a mere modification of Marzencki’s tracking technique to include policies for defining how nodes communicate within a network.
Marzencki and Vankov did not explicitly disclose presenting the policy to a user, via the Ul including the plurality of clustered vectors, to enable collection of user feedback via input parameters (McCormack Col. 3, line 64 – Col. 4, line 19 discloses a user obtaining and viewing a grouping criteria data from a database. The database includes a table of metadata that describes the grouping criteria data. Receiving user input (User feedback) that specifies for at least one of the user-defined fields of the grouping criteria data; Col. 10 lines 17-29 discloses a Filter Metadata table 360 used to persistently store classes of possible criteria (classes of policies) that devices must satisfy in order to be included in a group of devices. A view 310 of the Filter Metadata table 360 is displayed to the user through a filter dialog 210. A user can filter the grouping metadata criteria by selecting values stored in the table or modify the criteria by changing contents of the Filter Metadata Table 360);
 the input parameters including at least time granularity or clustering granularity in generating the plurality of clustered vectors (McCormack Col. 3, line 64 – Col. 4, line 19 discloses a user obtaining and viewing a grouping criteria data from a database. The 
 reclustering the plurality of clustered vectors based on the user feedback (McCormack Col. 10 lines 17-29 discloses a Filter Metadata table 360 used to persistently store classes of possible criteria (classes of policies) that devices must satisfy in order to be included in a group of devices. A view 310 of the Filter Metadata table 360 is displayed to the user through a filter dialog 210. A user can filter the grouping metadata criteria by selecting values stored in the table or modify the criteria by changing contents of the Filter Metadata Table 360. Col. 8, lines 28 – 38, discloses a group containing dynamic members (regrouping or reclustering based on user selection), information about the group and how to generate it is stored in the Group Filter Criteria table 350. The contents of the Group Filter Criteria Table 350 are filtered based on user selection and used to dynamically change the composition a group. Each row in the Group Filter Criteria table 350 represents a test that forms a part of a query applied to a device database to yield a dynamically generated group of members. The Group Filter Criteria table 350 has columns named Group Filter ID, Filter Metadata ID, 
Marzencki, Vankov and McCormack are analogous because these teachings are from the same field of endeavor with respect to grouping network nodes based on a policy
Therefore before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to incorporate the strategies by Anderson within the teachings of Marzencki, Paul and Coley as doing such would enable the dynamically modify/reclustering the team members and any access rights defined for the team members, [0063].

Regarding claim 12, Marzencki, Vankov and McCormack  disclose the system of claim 11, wherein the instructions, when executed by the processor, cause the system to perform further operations comprising (Marzencki [0126], discloses computer system (Processor) may comprise any suitable general computing system which may include localized and distributed and/or networked computer systems, or may also comprise any suitable application or task-dedicated or specific computing system, as may be known in the art for implementing wireless sensor networks and/or control and operation thereof):
summarizing, at each of the plurality of sensors, collected network data within a predefined time period into network flow and process summaries (Marzencki, [0060], discloses, at operation 348, the map of relative PEG positions with known PEG IDs in wireless sensor network 160, determined at operation 346, is correlated or combined predetermined time intervals and at incrementally increasing transmission power levels (e.g. transmission power levels 205 and 206). In this case, the signals contain the PEG ID of requesting PEG 11 and the transmission power level being used. Each of the other PEGs (responding PEGs, e.g. responding PEGs 01, 10, 12, 21) that receive the broadcast signal from requesting PEG 11 may be configured to forward a signal confirming the fact of its receipt to a control station),
wherein the plurality of vectors are generated based at least upon the network flow and process summaries at each of the plurality of sensors (Marzencki [0060], Next, at operation 348, the map of relative PEG positions with known PEG IDs in wireless sensor network 160, determined at operation 346, is correlated or combined with the map of absolute PEG positions 200 with unknown or unlinked PEG IDs determined from operation 310. Such combined relative and absolute PEG positions and known PEG IDs may thereafter be used to create a look-up table linking PEG IDs with their respective absolute PEG positions at operation 350. Such lookup table of PEG IDs and positions and wireless sensor network 160 map may be used to support detection and localization operations of the wireless sensor network 160).
See rejection of claim 11 for motivation to combine.

Regarding claim 15, Marzencki, Vankov and McCormack disclose the system of claim 11, wherein the presenting of the policy via the Ul includes enabling editing of a specific cluster vector of the plurality of clustered vectors (McCormack Col. 3, line 64 – Col. 4, line 19 discloses a user obtaining and viewing a grouping criteria data from a database. The database includes a table of metadata that describes the grouping criteria data. Receiving user input (User feedback) that specifies for at least one of the user-defined fields of the grouping criteria data; Col. 10 lines 17-29 discloses a Filter Metadata table 360 used to persistently store classes of possible criteria (classes of policies) that devices must satisfy in order to be included in a group of devices. A view 310 of the Filter Metadata table 360 is displayed to the user through a filter dialog 210. A user can filter the grouping metadata criteria by selecting values stored in the table or modify the criteria by changing contents of the Filter Metadata Table 360), and 
modifying or choosing input parameters to cause the reclustering of the plurality of clustered vectors (McCormack Col. 10 lines 17-29 discloses a Filter Metadata table 360 used to persistently store classes of possible criteria (classes of policies) that devices must satisfy in order to be included in a group of devices. A view 310 of the Filter Metadata table 360 is displayed to the user through a filter dialog 210. A user can filter the grouping metadata criteria by selecting values stored in the table or modify the criteria by changing contents of the Filter Metadata Table 360. Col. 8, lines 28 – 38, discloses a group containing dynamic members (regrouping or reclustering based on user selection), information about the group and how to generate it is stored in the Group Filter Criteria table 350. The contents of the Group Filter Criteria Table 350 are 
The motivation to combine is similar to that of claim 11. 
Regarding claim 16, Marzencki, Vankov and McCormack disclose the system of claim 15, wherein the instructions, when executed by the processor, cause the system to perform further operations comprising:
presenting, via the Ul, statistics of the plurality of nodes, a summary of one or more nodes in each of the plurality of clustered vectors (McCormack Col. 3, line 64 – Col. 4, line 19 discloses a user obtaining and viewing a grouping criteria data from a database. The database includes a table of metadata that describes the grouping criteria data. Receiving user input (User feedback) that specifies for at least one of the user-defined fields of the grouping criteria data; Col. 10 lines 17-29 discloses a Filter Metadata table 360 used to persistently store classes of possible criteria (classes of policies) that devices must satisfy in order to be included in a group of devices. A view 310 of the Filter Metadata table 360 is displayed to the user through a filter dialog 210. A user can filter the grouping metadata criteria by selecting values stored in the table or modify the criteria by changing contents of the Filter Metadata Table 360); and 
a server port or a client port for each of the plurality of clustered vectors (Marzencki [0115], discloses an operation at 740, the measured radio signal strengths 
The motivation to combine is similar to that of claim 15. 
Regarding claim 17, Marzencki, Vankov and McCormack disclose the system of claim 15, wherein the instructions, when executed by the processor, cause the system to perform further operations comprising:
presenting, via the Ul a summary of changes to the plurality of clustered vectors in response to one or more modifications to the input parameters (McCormack Col. 3, line 64 – Col. 4, line 19 discloses a user obtaining and viewing (User Interface) grouping criteria data from a database. The database includes a table of metadata that describes the grouping criteria data. Receiving user input (User feedback) that specifies for at least one of the user-defined fields (Changing or updating input parameters) of the grouping criteria data; Col. 10 lines 17-29 discloses a Filter Metadata table 360 used to persistently store classes of possible criteria (classes of policies) that devices must satisfy in order to be included in a group of devices. A view 310 of the Filter Metadata table 360 is displayed to the user through a filter dialog 210. A user can filter the grouping metadata criteria by selecting values stored in the table or modify the criteria by changing contents of the Filter Metadata Table 360 ((Changing or updating input parameters))); and

The motivation to combine is similar to that of claim 11. 

Regarding claim 18, Marzencki discloses a non-transitory computer-readable storage medium having stored therein instructions that, upon being executed by a processor, cause the processor to (Marzencki [0126], discloses a computer-readable media and computer code may be those specially designed and constructed for the purposes of the present invention, or they may be of the kind well known and available to those having skill in the computer software arts. Examples of computer-readable media include, but are not limited to: magnetic media such as hard disks, floppy disks, solid state memory storage devices and magnetic tape; optical media such as Blu-Ray.TM. DVD, or CD-ROM discs and holographic devices; magneto-optical media such 
collect network data using a plurality of sensors associated with a plurality of nodes of a network (Marzencki, [0031] discloses wireless sensor network 160 includes a plurality of spatially distributed wireless sensor nodes 110 (hereinafter generally referred to as "PEGs 110") and a sensor communication gateway 130. In a preferred embodiment of the present invention, the networking topology for implementing the wireless sensor network 160 may be a mesh network topology, in which PEGs 110 may relay sensor data collected thereby to gateway 130 either directly or in "multi-hop" fashion involving automatic routing through several other PEGs 110 within mesh network 160);
generate, based upon the network data, a plurality of vectors associated with the plurality of nodes (Marzencki, [0018] discloses the method proceeds with measuring received signal strength at each of the neighboring sensor nodes. Following the measuring operation, the method proceeds with determining a transmission coefficient for each pair of neighboring sensor nodes. Next, a translation vector is determined for each position between pairs of neighboring sensor nodes based on the corresponding transmission coefficients for the neighboring sensor nodes);
determine similarities between the plurality of vectors (Marzencki, [0019], discloses receiving a localized position for a mobile node located between a pair of neighboring sensor nodes, and applying a corresponding translation vector to the localized position to determine a calibrated localization position for the mobile node; [0040] discloses an iterative neighbourhood detection (Similarity detection)  process been repeated until all 
cluster, based at least upon the similarities, the plurality of vectors into a plurality of clustered vectors (Marzencki, [0019], discloses receiving a localized position for a mobile node located between a pair of neighboring sensor nodes, and applying a corresponding translation vector to the localized position to determine a calibrated localization position for the mobile node; [0040] discloses an iterative neighbourhood detection (Similarity detection)  process been repeated until all PEGs 110 have completed their respective neighbourhood detection and the control station has received all corresponding neighbourhood detection data, from which the relative positions or locations of all PEGs 110 with respect to each other may be computed based at least in part on the overlapping (the plurality of vectors into a plurality of clustered vectors) relationships of neighbourhoods and the known locations of at least 
Marzencki did not explicitly disclose define a policy based at least upon the plurality of clustered vectors, the policy prohibiting communications between at least two nodes of the plurality of nodes in the network; present the policy to a user, via a user interface (Ul) including the plurality of clustered vectors, to enable collection of user feedback via input parameters, the input parameters including at least time granularity or clustering granularity in generating the plurality of clustered vectors; and recluster the plurality of clustered vectors based on the user feedback.
Vankov discloses define a policy based at least upon the plurality of clustered vectors, the policy prohibiting communications between at least two nodes of the plurality of nodes in the network (Vankov [0052], discloses the third criterion is used to identify violations to specified security policies. If communications are not permitted between a given source-destination pair (defining the policy prohibiting communications between at least two nodes), but a fault condition at a device that had been blocking this communication allows them to communicate, this is a violation of the security policy. Faults that prevent devices that are permitted to communicate from communicating are 
Marzencki and Vankov are analogous because these teachings are from the same field of endeavor with respect to monitoring network traffic through network nodes and classifying or grouping nodes with similar attributes or characteristics.
Therefore before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to incorporate the strategies by Vankov within the teachings of Marzencki, as doing such would result in a mere modification of Marzencki’s tracking technique to include policies for defining how nodes communicate within a network.
Marzencki and Vankov did not explicitly disclose presenting the policy to a user, via a user interface (Ul) including the plurality of clustered vectors, to enable collection of user feedback via input parameters, the input parameters including at least time granularity or clustering granularity in generating the plurality of clustered vectors; and reclustering the plurality of clustered vectors based on the user feedback.
McCormack discloses present the policy to a user, via a user interface (Ul) including the plurality of clustered vectors, to enable collection of user feedback via 
the input parameters including at least time granularity or clustering granularity in generating the plurality of clustered vectors (McCormack Col. 3, line 64 – Col. 4, line 19 discloses a user obtaining and viewing a grouping criteria data from a database. The database includes a table of metadata that describes the grouping criteria data. Receiving user input (User feedback) that specifies for at least one of the user-defined fields (clustering granularity) of the grouping criteria data; Col. 10 lines 17-29 discloses a Filter Metadata table 360 used to persistently store classes of possible criteria (classes of policies) that devices must satisfy in order to be included in a group of devices. A view 310 of the Filter Metadata table 360 is displayed to the user through a filter dialog 210. A user can filter the grouping metadata criteria by selecting values stored in the table or modify the criteria by changing contents of the Filter Metadata Table 360); and 

Marzencki, Vankov and McCormack are analogous because these teachings are from the same field of endeavor with respect to grouping network nodes based on a policy
Therefore before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to incorporate the strategies by Anderson within the teachings of Marzencki, Paul and Coley as doing such would enable the 

Regarding claim 19, Marzencki, Vankov and McCormack disclose the non-transitory computer-readable storage medium of claim 18, wherein the instructions upon being executed further cause the processor to:
summarize, at each of the plurality of sensors, collected network data within a predefined time period into network flow and process summaries (Marzencki, [0060], discloses, at operation 348, the map of relative PEG positions with known PEG IDs in wireless sensor network 160, determined at operation 346, is correlated or combined with the map of absolute PEG positions 200 with unknown or unlinked PEG IDs determined from operation 310. Such combined relative and absolute PEG positions and known PEG IDs may thereafter be used to create a look-up table linking PEG IDs with their respective absolute PEG positions at operation 350. [0039] as shown in FIG. 2C, each of the PEGs 00-03, 10-13, 20-23, and 30-33 (e.g. PEG 11) may in turn be configured as a requesting PEG 11 to consecutively send or broadcast wireless signals at predetermined time intervals and at incrementally increasing transmission power levels (e.g. transmission power levels 205 and 206). In this case, the signals contain the PEG ID of requesting PEG 11 and the transmission power level being used. Each of the other PEGs (responding PEGs, e.g. responding PEGs 01, 10, 12, 21) that receive the broadcast signal from requesting PEG 11 may be configured to forward a signal confirming the fact of its receipt to a control station),

The motivation to combine is similar to that of claim 18.

Claim(s) 4,13 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marzencki et al. (US 2012/0036198 A1), Vankov et al. (US 2009/0052333 A1), in view of McCormack et al. (US 6,295,527 B1), further in view of Hee et al. (WO 2008/069439 A1).

Regarding claim 4, Marzencki, Vankov and McCormack disclose the computer-implemented method of claim 1.
Marzencki, Vankov and McCormack did not explicitly disclose partitioning the plurality of nodes into an external subnet of nodes and an internal subnet of nodes.
Hee discloses partitioning the plurality of nodes into an external subnet of nodes and an internal subnet of nodes (Hee, [2], the wireless sensor network of which 
processing the network data associated with the external subnet of nodes and the internal subnet of nodes (Hee [47] Further, each sensor node senses signals of the peripheral sensor nodes and determines its parent, child and sibling sensor nodes (subnets) at step 508 and transmits information thereof to the sink node at step 510. The step 508 may be performed simultaneously with transmitting the group information when each sensor node receives the group forming code from the sensor network management system); and
selecting a subset of the network data in generating the plurality of vectors (Hee,  [46]  Referring to Fig. 5, if a sensor network management system distributes a group forming code at step 502, each sensor node receiving the group forming code selects a group corresponding to the relevant condition and extracts information of the selected at step 504. The sensor node transmits the information of the group to which it belongs (for example, ID of the group) to a sink node at step 506).
Marzencki, Vankov, McCormack and Hee are analogous because these teachings are from the same field of endeavor with respect to the use of sensors for tracking network traffic.


Regarding claim 13, Marzencki, Vankov, McCormack and Hee disclose the system of claim 11, but did not explicitly disclose wherein the instructions, when executed by the processor, cause the system to perform further operations comprising: partitioning the plurality of nodes into an external subnet of nodes and an internal subnet of nodes; processing the network data associated with the external subnet of nodes and the internal subnet of nodes; and selecting a subset of the network data in generating the plurality of vectors.
Hee discloses partitioning the plurality of nodes into an external subnet of nodes and an internal subnet of nodes (Hee, [2], the wireless sensor network of which constituents are this type of sensor nodes, generally includes a sensor region where the sensor nodes (internal nodes) are positioned and a sink node (external node) which connects the sensor region to an external network; [8] Referring to Fig. 1, a number of parent sensor nodes 104 and 106 and a number of child sensor nodes 108 to 114 (subnet of nodes) which are connected to a specific node are statically determined, so that all sensor nodes can keep a tree shape);
processing the network data associated with the external subnet of nodes and the internal subnet of nodes (Hee [47] Further, each sensor node senses signals of the 
selecting a subset of the network data in generating the plurality of vectors (Hee,  [46]  Referring to Fig. 5, if a sensor network management system distributes a group forming code at step 502, each sensor node receiving the group forming code selects a group corresponding to the relevant condition and extracts information of the selected at step 504. The sensor node transmits the information of the group to which it belongs (for example, ID of the group) to a sink node at step 506).
Marzencki, Vankov, McCormack and Hee are analogous because these teachings are from the same field of endeavor with respect to the use of sensors for tracking network traffic.
Therefore before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to incorporate the strategies of Hee within the teachings of Marzencki, Vankov and McCormack as doing such would result in a mere modification of Marzencki, Vankov and McCormack tracking technique to include the subdivision of tracking sensors, Hee, [47].

Regarding claim 20, Marzencki, Vankov and McCormack disclose the non-transitory computer-readable storage medium of claim 18, but did not explicitly disclose wherein the instructions upon being executed further cause the processor to: partition 
Hee discloses partition the plurality of nodes into an external subnet of nodes and an internal subnet of nodes (Hee, [2], the wireless sensor network of which constituents are this type of sensor nodes, generally includes a sensor region where the sensor nodes (internal nodes) are positioned and a sink node (external node) which connects the sensor region to an external network; [8] Referring to Fig. 1, a number of parent sensor nodes 104 and 106 and a number of child sensor nodes 108 to 114 (subnet of nodes) which are connected to a specific node are statically determined, so that all sensor nodes can keep a tree shape);
processing the network data associated with the external subnet of nodes and the internal subnet of nodes (Hee [47] Further, each sensor node senses signals of the peripheral sensor nodes and determines its parent, child and sibling sensor nodes (subnets) at step 508 and transmits information thereof to the sink node at step 510. The step 508 may be performed simultaneously with transmitting the group information when each sensor node receives the group forming code from the sensor network management system); and
selecting a subset of the network data in generating the plurality of vectors (Hee,  [46]  Referring to Fig. 5, if a sensor network management system distributes a group forming code at step 502, each sensor node receiving the group forming code selects a group corresponding to the relevant condition and extracts information of the 
Marzencki, Vankov, McCormack and Hee are analogous because these teachings are from the same field of endeavor with respect to the use of sensors for tracking network traffic.
Therefore before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to incorporate the strategies of Hee within the teachings of Marzencki, Vankov and McCormack as doing such would result in a mere modification of Marzencki, Vankov and McCormack tracking technique to include the subdivision of tracking sensors, Hee, [47].

Claim(s) 5 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marzencki et al. (US 2012/0036198 A1), Vankov et al. (US 2009/0052333 A1), view of McCormack et al. (US 6,295,527 B1) in view of Hee et al. (WO 2008/069439 A1), further in view of Raanan (US 7,590,715 B1).

Regarding claim 5, Marzencki, Vankov, McCormack and Hee disclose the computer-implemented method of claim 4, but did not explicitly disclose wherein the processing of the network data includes at least one of steps for feature reduction, term frequency-inverse document frequency or normalization.
 Raanan discloses wherein the processing the network data includes at least one of steps for feature reduction, term frequency-inverse document frequency or normalization (Raanan, Col. 7, lines 39-58, FIG. 10 illustrates an exemplary architecture 
Marzencki, Vankov, McCormack, Hee and Raanan are analogous because these teachings are from the same field of endeavor with respect to inspecting and classification of packets or network traffic.
Therefore before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to incorporate the strategies by Raanan within the teachings of Marzencki, Vankov, McCormack and Hee as doing such would enable the identification of applications based on communicated packets between the applications, Raanan, [Abstract].

Regarding claim 14, Marzencki, Vankov, McCormack and Hee disclose the system of claim 13, but did not explicitly disclose wherein the processing of the network data includes at least one of steps for feature reduction, term frequency-inverse document frequency, or normalization.

Marzencki, Vankov, McCormack, Hee and Raanan are analogous because these teachings are from the same field of endeavor with respect to inspecting and classification of packets or network traffic.
Therefore before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to incorporate the strategies by Raanan within the teachings of Marzencki, Vankov, McCormack and Hee as doing such would enable the identification of applications based on communicated packets between the applications, Raanan, [Abstract].

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over further in view of McCormack et al. (US 6,295,527 B1), further in view of Raanan (US 7,590,715 B1).
Regarding claim 7, Marzencki, Vankov and McCormack disclose the computer-implemented method of claim 1, wherein the input parameters include time granularity, the clustering granularity (Marzencki, Col. 3, lines 26-38, discloses that the WSN includes a plurality of sensor nodes connected to a master node and transmits wireless signals at a known power level between each pair of neighboring sensor nodes among the plurality of sensor nodes. Next, the method proceeds with measuring received signal strength at each of the neighboring sensor nodes. Following the measuring operation, the method proceeds with determining a transmission coefficient for each pair of neighboring sensor nodes (clustering nodes based on neighborhood). Next, a translation vector (vectors are generated based neighborhood clusters) is determined for each position between pairs of neighboring sensor nodes based on the corresponding transmission coefficients for the neighboring sensor nodes). 
Marzencki, Vankov and McCormack did not explicitly disclose nodes to be included in an application dependency mapping (ADM) pipeline.
Raanan discloses nodes to be included in an application dependency mapping (ADM) pipeline (Raanan, Col. 7, lines 39-58, FIG. 10 illustrates an exemplary architecture of an application dependency mapping component 203. The host based sensors and network based sensors at 1000 collect data from hosts and from the network. The protocols at 1001 represent different parsers to identify and collect application level information from the collected data. The data aggregation and 
Marzencki, Vankov, McCormack and Raanan are analogous because these teachings are from the same field of endeavor with respect to inspecting and classification of packets or network traffic.
Therefore before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to incorporate the strategies by Raanan within the teachings of Marzencki, Vankov, McCormack as doing such would enable the identification of applications based on communicated packets between the applications, Raanan, [Abstract].
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following publications show the state of the art related to the collection of data flow information from a plurality of sensors, cluster the sensors based on a similarities and clustering policy to generate a communication graph. 
Nagamura et. al. (US 2003/0023600 A1)
Henry et al. (US 2004/0046787 A1)
Balko et al. (US 2012/0096394 A1)

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rupal Dharia can be reached on 571-272-3880.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/RUPAL DHARIA/Supervisory Patent Examiner, Art Unit 2443